DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 3, 9, 11-12, 14, 19-36 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,188,410. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons indicated in the Non-Final Office Action with additional consideration afforded to U.S. Publication No. 2005/0137520 (“Rule”) – see in greater detail below – whereby the teachings of the invention of Rule are clearly, directly applicable to the extent of the claims of the reference patent and further inclusion of such subject matter constitutes mere obvious features already known to the prior art.

Claim 1, 3, 9, 11-12, 14, 19-36 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,182,833. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons indicated in the Non-Final Office Action with additional consideration afforded to U.S. Publication No. 2005/0137520 (“Rule”) – see in greater detail below – whereby the teachings of the invention of Rule are clearly, directly applicable to the extent of the claims of the reference patent and further inclusion of such subject matter constitutes mere obvious features already known to the prior art.

Claim(s) 1, 3, 9, 11-12, 14, 19-36 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 8,192,391. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons indicated in the Non-Final Office Action with additional consideration afforded to U.S. Publication No. 2005/0137520 (“Rule”) – see in greater detail below – whereby the teachings of the invention of Rule are clearly, directly applicable to the extent of the claims of the reference patent and further inclusion of such subject matter constitutes mere obvious features already known to the prior art.

Claim(s) 1, 3, 9, 11-12, 14, 19-36 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,849,273. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons indicated in the Non-Final Office Action with additional consideration afforded to U.S. Publication No. 2005/0137520 (“Rule”) – see in greater 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 9, 11, 12, 14, 19-21, 24-27, 30-33, 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2005/0137520 (“Rule”) in view of U.S. Publication No. 2004/0133254 (“Sterzer”) and U.S. Patent No. 6,319,220 (“Bylsma”).

	A catheter (1100) having a central lumen (i.e. the interior space of 1108) and at least one fluid delivery lumen (1112) spaced apart radially from the central lumen (see Fig. 13A), the catheter having a flexible (Par. 48, 55, 119) distal energy delivery section (see Fig. 13A) containing at least one ultrasonic element (1124) disposed within the central lumen, the at least one fluid delivery lumen having a fluid delivery port (1114) exiting the catheter in the flexible distal energy delivery section (see Fig. 13A);
	A control system (see generally 68 – see also Par. 130 as it pertains to the utility of the control box connector 1120) which is provided for connection to “a feedback control system”) configured to generate power parameters that drive the at least one ultrasonic element to generate ultrasonic energy in a modulated fashion (see Par. 68, 103, 104, 105).
	Rule discloses the invention substantially as claimed except for explicitly disclosing whether these pulses are varied in a linear or non-linear fashion. However, Sterzer does disclose in related ultrasonic ablation catheters (Par. 42) that the energy supplied to the transducer may be “frequency-modulated in order to avoid the unwanted generation of standing waves”. As such, the ordinary artisan would reasonably recognize and appreciate that the catheter of Rule should be modulated in order to avoid the generation of standing waves. 
Sterzer, while discussing modulation as a solution to the generation of standing waves in an ablative ultrasonic catheter, only explicitly contemplates “frequency” modulation and not non-linear control of parameters selected from the group consisting 
For example, Bylsma discloses that in ultrasound producing medical systems (1) which utilize the mechanical forces of ultrasound to disrupt/break-up tissue in a manner similar to that described by Rule, standing waves can be avoided by producing a “random-pulse mode” (Col. 3, Ln. 12-30), a non-linearly varied control routine as part of a non-linear protocol. Bylsma indicates that the randomly varied power parameters may include randomly varied  pulse repetition interval/frequency (RE: “a pulse sequence varies randomly” and “the pulses per second varies randomly” – Col. 2, Ln. 45-53; Fig. 6, 7, 8), randomly varied pulse width (Col. 2, Ln. 53-56 – Fig. 6-8), and peak power (Col. 2, Ln. 62 – Col. 3, Ln. 2; Fig. 7).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the controller of the invention of Rule to implement a non-linear, randomly varied power parameter modulation as part of a programmed control protocol/routine providing for non-linear, random control of peak power, pulse repetition frequency, pulse width, and pulse repetition interval, as disclosed by Bylsma, in order to provide a known pulse modulation routine that desirably limits the creation of standing waves in ultrasonic catheters used to ablate tissue within the vasculature (see e.g. Sterzer, Par. 42; see also Par. 4, 42, 83 - Rule) in order to avoid inefficient creation of standing wave nodes leading to localized excessive heating as well as the creation of 
Regarding Claim 9, as discussed above, Rule discloses a control system for an ultrasound catheter comprising a control unit configured to non-linearly vary (see in view of Bylsma above to modify the controller of Rule) a power parameter of an ultrasonic element of an ultrasonic catheter (see the catheter of Rule above) connected to an energy source, wherein the power parameter is selected from the group consisting of peak power, pulse repetition frequency, pulse width, and pulse repetition interval (see as detailed above).
Rule further discloses a feedback control system (see Fig. 9 – Par. 90 and  91) which includes a plurality of temperature sensors (20), the feedback control system configured to monitor each temperature sensor independently (see Par. 90) and adjust a power output of the energy source based on the measured temperatures of the plurality of temperature sensors (see Par. 90, 91, and 96).
Regarding Claims 3, 11, 14, 19-21, 25-27, 31-33, Examiner submits that it is inherent, when implementing the modifications to Rule in view of Bylsma, that the power parameter to be controlled “randomly” will be varied randomly “between” a maximum value and a minimum value. Specifically, it is understood that none of the parameters cited by Bylsma which will be randomly varied can be infinitely produced by a control console – i.e. there will always be a minimum value and a maximum value which can be produced by the system as governed by either programming of the console or the physical limitations of the controller/transducer combination. As such, ALL parameters 
	Regarding Claims 24, 30, and 36, Rule discloses the pulse repetition frequency is selected from between 10 Hz and 50 Hz (Par. 104).

Claim(s) 22-23, 28-29, 34-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2005/0137520 (“Rule”) in view of U.S. Publication No. 2004/0133254 (“Sterzer”) and U.S. Patent No. 6,319,220 (“Bylsma”) as applied above, and further in view of U.S. Patent No. 5,163,421 (“Bernstein”).
	Regarding Claims 22-23, 28-29, 34-35, Rule, as modified, discloses the invention substantially as claimed except for explicitly suggesting the peak power which should be delivered by the catheter. While power is understood to be a result effective variable for the purposes of disrupting occlusive/thrombogenic materials, Rule fails to contemplate any general range or values for the PEAK power modulated by the disclosed controller. Rule describes the pulsed average power is “preferably between approximately 5 watts and 20 watts” and “approximately 8 watts and 16 watts” – while is distinctive from the time averaged power such that it is understood to comprise the average power of any individual pulse.
	Furthermore, Bernstein discloses a related ultrasonic catheter system (Fig. 1) likewise directed for disrupting plaque/clots/occlusive materials within the vasculature, .



Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/30/2022